 

Case: 3:17-cv-00334-TMR Doc #: 14-10 Filed: 04/16/19 Pa

*
- C4

 

Governor John Kasich

OHIO
CIVIL RIGHTS
COMMISSION

(7. Michael Payton
Exsentive Derector

Commissioners
Leonard Aybert

CAatraran

William W. Patmon II

Loc Barreras
Madhu Singh
Juan Cespedes

DAYTON
REGIONAL OFFICE
Pome West ET]

3055 Kettering Blyd
Suite 111

Moraine, Ohio 45439
(937) 285-6500 Phone
‘RBB) 278-7101 Toll Free
OV? 785-6606 Fax

A Ure Ono ge

  

ge: 1 of 1 PAGEID #: 289
> "

February 23, 2017

ee
re “a

Len Bazelak, Esq/ * ’

City of Dayton

Law Dept. & Civil Division
101 West 3 Street

P.O. Box 22

Dayton, Ohio 45402

Kimberly A. Hill
19 Hawthorn Street
Dayton, Ohio 45402

LETTER OF DETERMINATION
Kimberly A. Hill v. City of Dayton, Police Department
(DAY) A6 (25679) 05102016; 22A 2016 01855C

SUMMARY OF ALLEGATIONS:

Charging Party filed a charge of discrimination with the Ohio Civil Rights
Commission alleging that Respondent engaged in unlawful discriminatory practices,
All jurisdictional requirements for filing a charge had been met.

FINDINGS OF Fact:

After receiving the charge, the Commission conducted an investigation into Charging
Party’s allegation against Respondent. During its investigation, the Commission
gathered relevant information, Based upon its investigation, the Commission found
no information or records that would raise an inference that Respondent unlawfully
discriminated against Charging Party, Specifically, the Commission was unable to
prove that the Respondent had taken any adverse action against the Charging Party
because of a protected basis. The Charging Party has been promoted to the rank of
Sergeant and Lieutenant during her tenure with the Respondent. The Commission
was unable to prove that the Respondent changed the requirements for the Major
position to disqualify Charging Party from consideration for this position. The
Commission's investigation was unable to determine that the Respondent engaged in
unlawful discriminatory conduct that resulted in a hostile work environment. The
Commission finds no credible information supporting Charging Party’s allegation of
unlawful activity.

DECISION:

Based on the investigation conducted in this matter. the Ohio Civil Rights
Commission has determined that there is NO PROBABLE CAUSE for the Commission
to issue an administrative complaint accusing Respondent of an unlawful
discriminatory practice. Consequently, the Commission hereby orders that this matter
be DISMISSED.

FORTHE CO} ena |

f te Leg ADeidakn
thy Haley Ross i
Dayton Regional Supervisor

. Chandra Brown, Esq.

EXHIBIT

 

 
